Citation Nr: 0929064	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-06 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1945 to 
June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In August 2007, the Board remanded the 
Veteran's claim for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran does not have PTSD that is attributable to an 
event during his active military service that has been 
sufficiently supported by credible evidence.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through December 2004 and January 2006 notice letters, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the Veteran's 
claim of service connection.  The notice included the 
evidence necessary to support the existence of a stressor in 
the context of a PTSD service connection claim.  In January 
2006, the Veteran was sent a stressor questionnaire, which he 
completed and returned in March 2006.  By a March 2006 notice 
letter, the Veteran was provided with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in May 2009, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the December 2004 and January 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disability.  Consequently, a remand of the service 
connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's available personnel records 
have been obtained and associated with the claim file.  
However, service treatment records were not obtained.  In 
January 2005, VA was informed by the National Personnel 
Records Center that the Veteran's records were not available 
and they were likely destroyed in a fire.  Further efforts to 
obtain the service medical records would be futile.  
Therefore, a remand in order to make further requests for 
service treatment records is not necessary.  Treatment 
records from the VA Medical Center (VAMC) in Bath, New York, 
have been obtained and, pursuant to the Board's August 2007 
remand, updated records from the facility were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  

In March 2009 and April 2009, the Veteran underwent VA 
examination in connection with his claim, the reports of 
which are of record.  Comprehensive examination reports were 
produced that included evidence from psychological testing.  
Additionally, an examiner provided a diagnosis of a 
psychiatric disorder and commented on the relationship of the 
disorder to the Veteran's military service.  Moreover, the 
Veteran was afforded a hearing before the Board in May 2007, 
the transcript of which is also of record.  Furthermore, a 
request was made to the United States Army and Joint Services 
Records Research Center (JSRRC) in an attempt to obtain 
information to corroborate the Veteran's alleged in-service 
stressor.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).

The Veteran asserts that he has PTSD as a result of a 
stressful experience during active military service.  By way 
of submitted statements and hearing testimony, the Veteran 
has presented one stressor the he believes is linked to PTSD.  
He states that while he was stationed in Korea in 1946, he 
witnessed a Korean civilian killed by United States soldiers 
on the Army base where he was stationed.  Thus, the Veteran 
contends that service connection is warranted for PTSD.

(The Board notes that the scope of the Veteran's service 
connection claim is properly limited to PTSD.  He did not 
initially have a confirmed diagnosis of PTSD when he filed 
his claim.  However, a clinical diagnosis of PTSD has been 
made and the diagnosis appears to take into account the 
Veteran's claimed symptoms.  Cf. Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that a claim is not limited to the 
diagnosis identified by the Veteran).)

In the Veteran's case, the evidence does not suggest that the 
claimed stressor is related to participation in combat.  The 
Veteran has not indicated that the stressor was a combat-
related event and his available personnel records do not 
document the receipt of an award or decoration reflective of 
participation in combat during the relevant time period.  
According to the VA Adjudication Procedure Manual, witnessing 
the death of another person not caused by the enemy is 
considered a potential noncombat-related stressor.  M21-1MR, 
Part IV, Subpart ii, ch. 1, sec. D.13.h. (2009).  Because the 
evidence does not establish that the Veteran engaged in 
combat with the enemy, there must be credible supporting 
evidence that the claimed in-service stressor occurred in 
order to satisfy that element of a PTSD service connection 
claim.  38 C.F.R. § 3.304(f).

The Veteran has provided information in relation to his 
claimed in-service stressor.  He has variously stated that 
the Korean civilian was shot in July, August, or September 
1946 on the Army base he was assigned to in Pusan, Korea.  
Personnel records show that the Veteran was transferred to 
Korean command in July 1946.  The Veteran has stated that he 
was assigned to Company B of the 42nd Engineering 
Construction Battalion at the time of the event.  His 
personnel records reflect assignment to that unit during his 
military service.  Additional details of the shooting itself 
includes testimony that the Korean male civilian was a 
custodial worker for the base.  The civilian was stealing a 
five gallon bucket of DDT and was ordered to halt by the 
guards when they saw him.  The civilian kept running and was 
shot multiple times, including in the back of the head.  The 
names of the soldiers who committed the act may have been 
Colms or Collins and Delfillio.  The Veteran claims he 
witnessed the event from about 25 yards away.  These details 
of the claimed stressor that the Veteran has reported are not 
documented or otherwise supported by the available personnel 
records.

When a claimed noncombat-related in-service stressor is 
capable of being documented, a request for corroboration to 
the appropriate records custodian, such as JSRRC, is 
warranted.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. 
D.15.a.  Additionally, VA's duty to assist is heightened as a 
result of missing service records and a request for 
verification of purported stressors through JSRRC should be 
made when sufficient detail of the events has been provided 
by the veteran.  See Daye v. Nicholson, 20 Vet. App. 512, 518 
(2006).

The Board notes that under the prevailing law with regard to 
stressor verification, corroboration of every detail of the 
stressor, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Thus, records need only imply 
the veteran's participation (i.e., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  
In part, the Board remanded the claim in August 2007 in order 
to have the agency of original jurisdiction undertake the 
necessary development to independently verify the Veteran's 
alleged stressful experience.

In August 2007, JSRRC was presented with the detailed 
information about the claimed stressor.  Based on a review of 
the request, JSRRC stated that the stressor could not be 
researched because the killing of civilians is extremely 
difficult to verify.  According to JSRRC, without the filing 
of an official incident report, these types of incidents can 
not be verified.  This search that lead to negative results 
was documented in the claim file.

In view of the fact that JSRRC could not verify the 
occurrence of the alleged stressor, the only evidence of the 
occurrence of the incident is the Veteran's own statements 
and testimony.  The Board does not find that his statements 
constitute credible supporting evidence that the shooting of 
the Korean civilian occurred.  See 38 C.F.R. § 3.304(f).  
That is, his statements represent some evidence that the 
incident occurred, see Daye, 20 Vet. App. at 518, but they do 
not constitute sufficient credible supporting evidence in the 
context of a service connection claim for PTSD.

The Veteran's lay testimony alone could establish the 
occurrence of the claimed in-service stressor in a situation 
that involved the circumstances of combat, but that is not 
the type of stressor the Veteran has claimed and additional 
evidence is necessary.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  Here, only the basic details surrounding the 
Veteran's service have been corroborated.  In contrast, none 
of the details surround the actual alleged incident has been 
supported and there is no indication that the unit in general 
was a part of the purported shooting.  See Pentecost, 16 Vet. 
App. at 128-29; Suozzi, 10 Vet. App. at 311.  Moreover, the 
Veteran was asked to submit evidence other than from official 
military records that could support his claim, such as buddy 
statements; however, VA received no such evidence.  
Consequently, the Board does not find that sufficient 
credible evidence has been received to support the occurrence 
of the in-service stressor.  Thus, a necessary element of a 
claim of service connection for PTSD has not been 
established.

The Board notes that the claim was also remanded to identify 
the Veteran's psychiatric disorder and determine whether he 
in fact meets the criteria for PTSD.  The April 2009 VA 
examiner reviewed psychological testing and found that the 
Veteran did meet the criteria for a diagnosis of PTSD.  The 
examiner provided an Axis I diagnosis of PTSD in accordance 
with DSM-IV (or revised DSM-IV).  Additionally, the examiner 
attributed the Veteran's PTSD to the claimed in-service 
stressor where the Korean civilian was shot and he stated 
that the Veteran's psychological symptoms of PTSD are service 
connected in his opinion.  VA treatment records also show 
treatment for an anxiety disorder related to the alleged 
stressor.

The Veteran's representative contends that the claim should 
be granted in light of the VA examiner's opinion.  The 
representative argues that while the claimed incident may be 
difficult to corroborate, the VA examiner is a medical expert 
who provided a nexus opinion linking the Veteran's PTSD to 
military service and who found the Veteran to be sufficiently 
credible to support such an opinion.  Although the VA 
examiner may have found the Veteran to be credible, an 
examiner's thoughts on the occurrence of a claimed in-service 
stressor can not be a substitute for sufficient credible 
supporting evidence that a stressor occurred.  See Moreau, 
9 Vet. App. at 396 (1996).  This is so, particularly if the 
examiner did not personally witness the incident or does not 
otherwise have specialized expertise regarding the details of 
the incident.  Thus, even if the April 2009 examination 
report contains sufficient evidence to establish two of the 
three elements of the claim, the element pertaining to 
credible supporting evidence that the claimed in-service 
stressor actually occurred remains unestablished.  Therefore, 
service connection is not warranted for PTSD.

For all the foregoing reasons, the Board finds that the claim 
of service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
greater weight of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


